Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed May 6, 2021, is acknowledged and has been considered.

Claim Objections
Claim 19 is objected to because of the following informalities:  In claim 19, line 3, it appears as though “co-planer” should be –co-planar--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6, 8, 11-14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In each of claims 4, 5 and 8, “the vehicle cabin” lacks a clear antecedent basis (see claim 1, which recites a “passenger cabin” at line 2); In claim 11, line 2, it is not clear whether the recitation “a supporting structure” refers to the supporting structure already recited in claim 10 (see lines 3-4) or another different structure; In claims 12 and 13, both the terms “the supporting arm” and “the support arm” lack a clear antecedent basis 
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold(s) that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 8, 10-12 and 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Hansen et al. (US 2019/0367072, published 12/5/19; effectively filed 6/4/18, and naming another). Hansen et al. teach an arrangement for a vehicle which may be manually or autonomously driven (¶0001), including a passenger cabin (figures 1-4), a manual steering control unit (28) for manual driving operation, being movable between a stowed condition (figures 1, 2) and an operative position (figures 3, 4), the movement of the control unit including at least movement in a vehicle-lateral direction (movement of 28 from central location to deployed condition; extension of 80); the movement of the control unit being in both lateral (movement of 28 from central location to deployed condition; extension of 80) and longitudinal (extension along 78) directions, the steering control located in a laterally central region of the vehicle when stowed (internally of central console and arm rest 24) , the manual control (28) rotatably mounted to a base 98) the base mounted to ‘a supporting structure’ (70, 80, 88) via at least one pivot connection (83, 84), the structure allowing longitudinal movement (along 78), the control unit additionally comprising user operable input devices (106, 108) for controlling acceleration and braking of the vehicle (¶0048).

Claim(s) 1, 3-5, 10, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by McKinzie et al. (published as US2018/0079441 on 3/22/18; filed 8/25/17, with provisional filing of 9/19/2016). McKinzie et al. teach an arrangement for a vehicle which may be manually or autonomously driven (¶0036), including a passenger cabin (¶¶ 0004, 0039), a manual steering control unit (28) for  by the arms being laterally projected from the hub (figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 10-12 and 15 is/are rejected under 35 U.S.C. 103 as obvious over Dekker et al. (GB 2550610, published 11/29/17, filed 5/25/2016). Dekker teaches a vehicle which may be provided with a steering control unit (20, 30) which can be moved from a stowed position to a deployed position, including at least a component of motion substantially exclusively in a lateral vehicle direction (e.g., from respective positions at 
As regards the vehicle being autonomous and having a cabin, in that the reference to Dekker et al. teach that the steering control unit may be moved to a stowed position, and in that it is well understood to stow a steering control unit when the vehicle is operated autonomously, it would not initially be unreasonable to understand that the vehicle taught by Dekker et al. is an autonomous vehicle, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the vehicle taught by Dekker et al. as being expressly capable of operating in an autonomous mode (e.g., when the steering control unit is stowed) to allow the vehicle to move from location to location without the need for the occupant to guide the vehicle. The reference to Dekker et al. do not specifically teach that the interior portion of the vehicle is expressly in a cabin, however it is notoriously old and well known in the vehicular arts to provide the operator’s station and passenger accommodation as being specifically in a cabin to allow temperature and humidity control of the environment where the operator and/or passengers sit, resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the vehicle taught by Dekker et al. with a cabin for the well understood purpose of providing a comfortable environment for the operator and passengers.

Claim(s) 1-3, 7, 9, 10, 15, 16, 20 and 21 is/are rejected under 35 U.S.C. 103 as obvious over Vitale et al. US2004/0016588, published 1/29/04, filed 1/6/03; provisional filed 7/25/02). Vitale et al teaches a vehicle which may be provided with a steering 
control unit (48, 82, 84) in a cabin (¶0023) which can be moved from a stowed position to a deployed position, the steering control unit mounted on a base portion (e.g., 62, 120), the steering control unit movable in a manner including at least a component of motion substantially exclusively in a lateral vehicle direction (e.g., from respective lateral end positions with 48, 100 at one end of 62, and 62 at a first end position associated with 120 to one or more of a central position or a laterally opposite position, e.g., in the case of a person sitting laterally on one side of the vehicle but not the other) and/or lateral and longitudinal directions (e.g., longitudinal motion of 64 in 68), the steering unit capable of being stowed in a central position (position “B”, solid lines, figure 5), the steering control unit movable to at least first and second operative positions on opposite lateral sides (e.g., positions “C” and “D”, figure 5), the steering control unit maintaining a constant orientation when moving among the respective positions; the steering control including a central hub (100) and a pair of rotatable hand grips (82, 84) mounted on arm portions (e.g., 79), the control unit including operable input devices for controlling acceleration and braking (rotation of 82, 84, actuation of 90, 92), including trigger input controllers (90, 92) mounted to the respective hand grips (82, 84). In general, while Vitale et al. refer to each position as being an operator position, in the instance of the manual controller being in a location not associated with the presence of an operator (e.g., centrally where there are only left and right seats, or to one lateral side opposite from the location where an operator is sitting), the position not associated with an operator would reasonably be understood to be stowed, to at least the extent that it is not in front of the operator and not accessible to the operator.
As regards the vehicle being autonomous, the reference to Vitale et al. does not specifically teach that the vehicle is operated autonomously however the provision of autonomous driving modes in a vehicle is old and well known, and as such it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the vehicle taught by Vitale et al. as being expressly capable of operating in an autonomous mode (e.g., when the steering control unit is stowed in a 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over McKinzie et al. in view of Pegorier et al. (US 2019/0077263, published 3/14/19; filed 9/11/18, effectively filed 9/11/17). The reference to McKinzie et al., as applied to claim 1, is discussed above, and while teaching a stowable and operative steering control arrangement, does not specifically teach that the location of the control unit is located laterally to a side of the interior, in a lateral side wall region, the recess defined at least partially within a door of the vehicle. Pegorier et al. teach that when providing a stowable/deployable steering control arrangement for a vehicle (figures 1, 2) that potential locations for the control arrangement may be, as illustrated, from a front side wall (e.g., extending from a dash panel), or alternatively from a region which may encompass the vehicle door (¶0023). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the extensible and stowable steering control unit as initially taught by McKinzie et al. as being located within a vehicle door, as suggested by Pegorier et al. (e.g., by mounting the components in the door, rather than the instrument or dash panel) for the purpose of providing a greater amount of longitudinal (e.g., forward) space in the cabin.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (cited above). The reference to Hansen et al. is discussed above and while specifically teaching movement of the steering control unit to one lateral side of the central position (figure 3), does not specifically teach a second operative position on the opposing lateral side of the vehicle from the center console. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the steering control unit as taught by Hansen et al. as additionally movable to the laterally opposite side of the vehicle (e.g., by providing a larger pivot range at hinge point 84) for the purpose of one or more of increasing the configurability of the vehicle cabin to allow a right-side drive position to beneficially accommodate a drive used to .


Allowable Subject Matter
Claims 13 and 14, as understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to as being dependent upon a rejected base claim, and for a minor informality, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, with the minor informality corrected.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rivolta teaches that it is well known to provide a front side of a vehicle with a door and have an operative steering wheel associated there-with; Simson teaches a pivotally movable steering wheel; Muller et al. teach that it is well known to provide a vehicle control associated with a door; Higashi et al. (two references) teach numerous potential locations for vehicle control elements; Lisseman et al. teach a steering control which includes trigger elements for both braking and throttle control; Bonfante, Jr. teaches a grip-style steering controller. 

Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616